Exhibit 10.154 Execution Copy AMENDMENT NO. 2 TO UNSECURED PROMISSORY NOTE This Amendment No. 2 to Unsecured Promissory Note (the "Amendment") is made as of this 30th day of December, 2016, by and between TWINLAB CONSOLIDATED HOLDINGS, INC. , a Nevada corporation (" Maker "), and JL-UTAH SUB, LLC, an Alaska limited liability company (" Holder "). WHEREAS , the Maker is indebted to the Holder under a certain Unsecured Promissory Note in the principal amount of Five Hundred Thousand Dollars ($500,000) dated April 5, 2016 (the "Note"); and WHEREAS , the Borrower and the Holder have agreed to amend the Note in accordance with this Amendment. NOW , THEREFORE , the parties hereto agree as follows: 1.Section 3.11 of the Note is hereby restated in its entirely to read as follows: 3.11Pari Passu Notes . Maker and Holder acknowledge and agree that the payment of all or any portion of the outstanding principal amount of this Note and all interest hereon shall be pari passu in right of payment and in all other respects to that (a) certain Unsecured Promissory Note, dated as of January 28, 2016, as amended by Amendment No. 1 dated as of March 21, 2016 and Amendment No. 2 dated April 5, 2016 (the " First Golisano Holdings Note "), in the original principal amount of $2,500,000 issued by Maker to Golisano Holdings, that certain Unsecured Promissory Note, dated as of March 21, 2016, as amended by Amendment No. 1 dated as of April 5, 2016 in the original principal amount of $7,000,000 issued by Maker to Golisano Holdings (the " Second Golisano Holdings Note "), that certain Unsecured Delayed Draw Promissory Note dated July 21, 2016 in the original principal amount of $4,769,996 (or such lesser amount as is drawn pursuant to the terms thereof) issued by Maker to Golisano Holdings (the “
